                              IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                             PORTLAND DIVISION




JANICE M.,1                                                                No. 6:17-cv-01635-SU

                            Plaintiff,                                     ORDER

         v.

COMMISSIONER, Social Security
Administration,

                            Defendant.



HERNÁNDEZ, District Judge:

         Magistrate Judge Sullivan issued a Findings and Recommendation [18] on October 16,

2018 in which she recommends that the Court reverse the decision of the Commissioner and




1
 In the interest of privacy, this order uses only the first name and the initial of the last name of the non-
governmental party or parties in this case.

1 - ORDER
remand the case for further proceedings. The matter is now before the Court pursuant to 28

U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, I find no error.

                                         CONCLUSION

       The Court adopts Magistrate Judge Sullivan’s Findings and Recommendation [18].

Accordingly, the Commissioner’s decision is REVERSED and REMANDED pursuant to

Sentence Four of 42 U.S.C. § 405(g) for further administrative proceedings.

       IT IS SO ORDERED.



       DATED this           day of ___________________, 2019.




                                                     MARCO A. HERNÁNDEZ
                                                     United States District Judge




2 - ORDER
